Exhibit 10.1

 

(English Translation)

 

SUPPLEMENTAL AGREEMENT

 

THIS SUPPLEMENTAL AGREEMENT, dated as of June 5, 2018, is made by and between
Yangtze River Port and Logistics Limited (“Party A” and formerly known as
Yangtze River Development Limited) and Fujian Yuesheng Industrial Development
Limited (“Party B” and “Fujian Yuesheng”) in Wuhan City, China:

 

WHEREAS, on December 26, 2017, Party A and the eight shareholders, including
Party B, of Wuhan Economic Development Port Co., Limited (incorporated in China,
hereinafter “Party B Target Company”) signed an Agreement in respect of Party
A’s proposed acquisition of Party B Target Company as well as Party B’s proposed
acquisition of the equity in Energetic Mind Limited (incorporated in the British
Virgin Islands and held by Party A) (hereinafter the “Agreement”),

 

AND, Party A and Party B signed Supplemental Agreements on March 31, 2018 and
May 2, 2018 respectively (hereinafter the “Supplemental Agreements”)

 

NOW, THEREFORE, Party A and Party B agree to extend both the Agreement and the
Supplemental Agreements to July 31, 2018.

 

THIS SUPPLEMENTAL AGREEMENT is in duplicate whereas Party A and Party B each
hold one. It shall take effect upon signing and affixing company seal by both
parties and the Guarantor, and shall have the same legal effect as the Agreement
dated December 26, 2017 and the Supplemental Agreements of March 31, 2018 and
May 2, 2018.

 

Party A

Yangtze River Port and Logistics Limited

Signed by CEO:

 

Party B:

Fujian Yuesheng Industrial Development Limited (with seal)

Signed by Legal Representative:

 

Guarantor of Party B:

Signed by Mr. Wang Kaiwei:

 

SUPPLEMENTAL AGREEMENT – Acquisition of Wuhan Economic Development Port Limited
2018.6.5

 